EXHIBIT EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made and entered into as of May4, 2009 (the “Effective Date”) by and between CytRx Corporation, a Delaware corporation (“Employer”), and Jaisim Shah, an individual and resident of the State of California(“Employee”). WHEREAS, Employer desires to employ Employee, and Employee is willing to be employed by Employer, on the terms set forth in this Agreement. NOW, THEREFORE, upon the above premises, and in consideration of the mutual covenants and agreements hereinafter contained, the parties hereto agree as follows. 1.Employment.Effective as of the Effective Date, Employer shall employ Employee, and Employee shall serve, as Employer’s Chief Business Officer and Senior Vice President-Business Development on the terms set forth herein. 2.Duties; Place of Employment.Employee shall perform in a professional and business-like manner, and to the best of his ability, the duties described on
